Citation Nr: 0601362	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  95-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in September 1995.  

In February 1999, the Board denied the claim.  The veteran 
appealed the February 1999 Board decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
In July 2000, the CAVC issued a single judge decision 
affirming the Board's decision.  The veteran then filed a 
motion for reconsideration.  In a December 2000 Order, the 
CAVC remanded the case to provide the Board with an 
opportunity to readjudicate the claim under the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  

In August 2001, the Board entered a decision denying the 
veteran's claim of entitlement to service connection for 
asthma.  In an April 2002 Joint Motion for Remand the 
appellant and the appellee moved the CAVC to vacate the 
Board's August  2001 decision and remand the case to the 
Board for further appellate review.  By Order issued in April 
2002, the CAVC vacated the Board's August 2001 decision and 
remanded the claim to the Board for readjudication consistent 
with its Order.  In August 2003, the Board remanded the issue 
on appeal to the RO for additional evidentiary development 
and to cure a procedural defect.  

In February 2005, the Board again entered a decision denying 
the veteran's claim of entitlement to service connection for 
asthma.  In an October 2005 Joint Motion for Remand the 
appellant and the appellee moved the CAVC to vacate the 
Board's February  2005 decision and remand the case to the 
Board for further appellate review.  In an October 2005 
Order, the CAVC vacated the Board's February 2005 decision 
and remanded the claim to the Board for readjudication 
consistent with its Order.  


FINDING OF FACT

Asthma was not manifested during the veteran's active duty 
service or for several years thereafter, nor is asthma 
otherwise related to such service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a December 
2003 VCAA letter and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the December 2003 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
December 2003 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

It should also be noted that the veteran is represented by 
legal counsel and that no VCAA notice deficiencies appear to 
have been raised in connection with the appeal to CAVC and 
the October 2005 Joint Motion does not identify any VCAA 
notice deficiencies.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at a hearing at the RO.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with the claim.  

Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As it appears that during the initial stages of his claim the 
veteran was alleging that his asthma was due to exposure to 
herbicide agents, the Board also notes that applicable law 
provides that a veteran who, during active service, served 
during a certain time period in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116.  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, 
certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service.  However, 
asthma is not listed under the provisions of 38 C.F.R. 
§ 3.309(e).  Moreover, there is no competent evidence to 
support the veteran's assertions.  Although it is shown that 
he has had some medical training, the preponderance of the 
medical evidence (as hereinafter discussed) is against any 
causal relationship to herbicides.  It appears that the 
veteran's asthma is related to allergies and pollen.  The 
Board finds no merit in the theory of service connection 
based on herbicide exposure.  

The veteran is claiming entitlement to service connection for 
asthma which he reports was incurred during his active duty 
service.  The fact that the veteran currently has asthma is 
substantiated by the report of a March 2003 VA examination.  
At that time of the March 2003 VA examination, the veteran 
provided a history of having been diagnosed with asthma as 
early as 1972.  It was also noted that he had a history of 
intermittent smoking.  The examiner who conducted the March 
2003 VA examination reported that he had reviewed the claims 
files thoroughly.  The impression from the examination was 
bronchial asthma since 1972 by history.  The examiner 
specifically noted that, while the examination was normal in 
March 2003, it was his opinion that the diagnosis of asthma 
was established in the medical records.  Other clinical 
records and reports of VA examinations include diagnoses of 
asthma and asthma by history.  For purposes of this decision, 
the Board finds that the veteran currently experiences 
asthma.  For service connection to be granted, therefore, the 
evidence of record must support a finding that the veteran 
had asthma during active duty and that the currently existing 
asthma was etiologically linked to the in-service asthma.  

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence weighs 
against a conclusion that the veteran had asthma during 
active duty or for several years after his discharge.  Other 
than the veteran's own allegations and testimony, there is no 
objective evidence of record of the presence of asthma or a 
chronic respiratory disability in the service medical 
records.  No pertinent abnormalities were noted on the report 
of the service entrance examination which was conducted in 
January 1966.  Clinical examination of the lungs and chest 
was normal.  The veteran also denied having or ever having 
had asthma, a chronic cough or frequent colds and shortness 
of breath on a Report of Medical History he completed in 
conjunction with his entrance examination.  

While the service medical records include intermittent 
complaints of respiratory problems, a chronic respiratory 
disability including asthma was not diagnosed.  An April 1966 
chest X-ray revealed no abnormalities.  In June 1967, the 
veteran complained of chest congestion, coughing and 
headache.  His ears, nose and throat were described as clear 
and he was advised to discontinue smoking.  In February 1969, 
the veteran complained of sinus congestion and a sore throat.  
It was observed that the lungs were clear.  Records dated in 
May 1969 evidence complaints of pain and labored breathing 
mostly at night.  It was noted, however, that there was no 
history of asthma or respiratory problems.  The veteran 
reported that his difficulty with breathing began shortly 
after his arrival in Viet Nam.  Physical examination revealed 
raspy chest sounds but was an otherwise normal examination.  
Significantly, asthma was not diagnosed.  An X-ray 
examination of the chest which was conducted in May 1969 was 
interpreted as being negative.  

The report of the veteran's separation examination which was 
conducted in December 1969, indicates that clinical 
evaluation of the lungs and chest was again normal and no 
pertinent abnormalities were noted.  Furthermore, no 
pertinent abnormalities were noted on the report of a January 
1973 examination for reserve purposes.  Clinical evaluation 
of the lungs and chest which was conducted at that time was 
determined to be normal.  Significantly, the veteran denied 
having or ever having had chronic or frequent colds, asthma, 
shortness of breath, pain or pressure in the chest or chronic 
cough on a Report of Medical History he completed in January 
1973.  

The first objective evidence of record of the presence of a 
respiratory disorder including asthma was dated in May 1974.  
Private clinical records dated in May 1974 reveal the veteran 
was seeking treatment for difficulty breathing and asthma.  
He reported that he first had a problem with asthma while he 
was stationed in Viet Nam in 1969.  This reportedly consisted 
of some nocturnal asthma during the wet season from July to 
August and also a severe attack.  The veteran reported he was 
checked by a doctor in-service and was felt not to have 
asthma but the veteran indicated that he had not been 
examined when he was having an attack.  The examiner opined 
that the veteran probably did have an asthma attack.  The 
veteran further reported that he was mowing lawns for a 
living and also admitted smoking cigarettes and a pipe on a 
daily basis.  Physical examination of the lungs at that time 
revealed a generalized mild inspiratory and expiratory 
wheezing.  The pertinent diagnoses were seasonal allergic 
rhinitis and asthma secondary to grass weed pollen and house 
dust.  The examiner did not suggest that asthma was linked to 
active duty despite the veteran's reports of the disability 
starting while he was on active duty.  Subsequent private 
clinical records from the same facility dated from February 
1976 to October 1980 evidence treatment for asthma for which 
the veteran was eventually prescribed an inhaler.  

The veteran and his representative have argued that the 
veteran, who received medical training while in the military, 
self-diagnosed and self-treated asthma during his active duty 
service.  They argue that the veteran is competent to provide 
an opinion as to the existence of asthma based on his medical 
training.  A review of the veteran's service personnel 
records reveal that his military occupational specialty was 
as a medical assistant and that his records document various 
medical training courses he underwent during his military 
service.  In an August 2003 Affidavit, the veteran reported 
that his formal military training was in Basic Hospital Corps 
School followed by operation room technician and field medic 
training.  He reported that his training included training 
pertaining to respiratory disorders.  The veteran wrote that 
he recognized the same symptoms of asthma in himself which he 
had been treating other soldiers for in the field.  As there 
were no physicians assigned in the field setting, the veteran 
reported that he treated himself for asthma using inhalers.  

The Board finds that the veteran's military training does 
give probative weight to his allegations of his 
self-diagnosis and treatment of asthma during his active duty 
service.  The Board further finds, however, that the 
veteran's post-service allegations of the presence of asthma 
during active duty are outweighed by contemporaneous evidence 
of record in the service medical records.  The first evidence 
of record of allegations from the veteran of the existence of 
asthma were included in private medical records dated May 
1974 which reveal the veteran was seeking treatment for 
difficulty breathing and asthma.  He reported that he first 
had a problem with asthma while he was stationed in Viet Nam 
in 1969.  Subsequent clinical records, reports of VA 
examinations and testimony and correspondence from the 
veteran associated with the claims files indicate that the 
veteran was attributing the inception of his asthma to his 
active duty service.  The Board finds, however, outweighing 
the veteran's post-service allegations of the existence of 
asthma during active duty are the contemporaneous medical 
records prepared while he was on active duty as well as the 
reports of the service examinations and the veteran's own 
self-reported military history.  First of all, the Board 
notes that the records document that the veteran sought 
treatment for various disabilities while on active duty in 
1969 including treatment for breathing problems.  This 
evidence cuts directly against the veteran's allegations that 
he was unable to seek treatment due to a lack of a physician 
while he was in Viet Nam.  It seems that he did, in fact, 
seek treatment for whatever he required, including while he 
was in Viet Nam.  Furthermore, on the one occasion when he 
was actually being seen for complaints of problems breathing 
in May 1969, it was noted that there was a denial of a 
history of respiratory problems or asthma.  The Board finds 
that it would be likely that the veteran would report a 
history of asthma at the time of the May 1969 treatment, if 
in fact there was such a history, based on the medical 
training he received which would have educated him to the 
significance of accurately describe his medical history.  The 
Board believes that the denial of prior pertinent symptoms by 
a medically trained individual is even more significant than 
such a denial by someone who has not received medical 
training. 

Moreover, the Board notes that no chronic respiratory 
condition was found at the time of the veteran's separation 
examination in December 1969.  This demonstrates that other 
medically trained individuals were of the opinion that the 
veteran did not suffer from respiratory disability at that 
time.  Finally, the Board finds great probative weight is to 
be accorded the fact that, on a Report of Medical History he 
completed in January 1973, three years after service, the 
veteran denied having or ever having had chronic or frequent 
colds, asthma, shortness of breath, pain or pressure in the 
chest or chronic cough.  The Board finds that if the veteran 
actually had asthma, either at the time of the examination or 
in the past, he would have so indicated, especially in light 
of the medical training he had received during his military 
service.  It therefore seems that the veteran's current 
assertions are inconsistent with information he was expressly 
reporting during service and during the first three years 
after service. 

The veteran has provided somewhat different accounts of when 
his asthma began and what it was caused by.  At the time of a 
July 1985 VA examination, he reported that he had an episode 
of dyspnea while stationed in Viet Nam in 1969.  He informed 
the examiner that he treated himself with Tedral periodically 
while in Viet Nam.  He further indicated that he was first 
treated in 1971 by Dr. G.  In an October 1990 statement, the 
veteran alleged that his asthma was due to exposure to Agent 
Orange.  The veteran testified at a September 1995 RO hearing 
that he did not have any problems with his breathing prior to 
his active duty service.  He reported that he first had 
problems with his breathing in 1966 or 1967.  While in Viet 
Nam, he reported he had several instances where he could not 
catch his breath.  He indicated that he would self-medicate 
during these times.  The self-medication was not recorded in 
the service medical records.  He testified that he had a 
history of breathing problems after his discharge and from 
the time the symptoms started in 1967 until he saw a private 
physician in 1974, the symptoms were chronic and persistent.  
He testified that, between 1970 and 1974, he was not treated 
by a physician for his asthma but was treating himself with 
over the counter medication.  He reported that he had been 
continuously under a physicians care since 1974.  The Board 
finds the veteran has reported, at various times, that his 
asthma began in either 1966, 1967 1969 or in the early 
1970's.  The Board believes that the probative value of the 
veteran's current assertions is diminished due to these 
discrepancies.  

The claims files also reveal that the veteran has been 
inconsistent with his reporting of when he first received 
post-service treatment for asthma.  In June 1985, the 
veteran's submitted a claim of entitlement to service 
connection for asthma.  He indicated that the asthma was 
caused by exposure to Agent Orange and that he was treated in 
1969 in Dong Ha, Republic of Viet Nam.  His claim form also 
shows that he reported receiving treatment from private 
physicians in 1973 and 1974.  One month later in July 1985, 
the veteran submitted a document indicating that he had been 
treated for asthma by a Dr. G.N. from April 1971 to July 1972 
and by a Dr. C. from July 1972 to December 1974.  However, at 
the time of the September 1995 RO hearing, he reported that 
he did not seek treatment for his asthma between 1970 and 
1974.  

The Board finds that there is a lack of persuasive supporting 
evidence of a continuity of symptomatology between the time 
of the veteran's active duty service and the first objective 
evidence of the presence of asthma.  While the veteran has 
testified that he had had continuous asthmatic symptoms since 
the time of his discharge until 1974, this testimony is 
totally undermined by the veteran's Report of Medical History 
he completed in January 1973.  At that time, the veteran 
indicated on the form that he did not have and never had 
asthma or shortness of breath.  Again the Board notes that 
if, in fact, the veteran had had continuous asthmatic 
symptoms from active duty to the present, he would have so 
indicated on the January 1973 form.  The Board again 
emphasizes that it believes this is to be especially true 
based on the veteran's military medical training - he had the 
medical training to diagnose his own respiratory disability 
and would have recognized the significance of the 
symptomalogy if, in fact, the symptomalogy was present at the 
time the veteran completed the January 1973 Report of Medical 
History.  The fact that he did not report the pertinent 
symptomalogy at that time argues against a finding of 
continuity of symptomalogy.  The Board places greater 
probative weight on the veteran's contemporaneous reports of 
his medical history over his current allegations of the 
presence of asthma which were made when there was a potential 
for pecuniary gain for the veteran.  

The veteran's representative has argued that the provisions 
of 38 U.S.C.A. § 1154 attach in the present case.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has provided a three-step analysis in cases where a 
combat veteran seeks benefits pursuant to 38 C.F.R. § 3.304.  
First, the Appeals Court noted, 

[I]t must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease." . . . As the second 
step, it must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service." . . . [I]f these two inquiries are met, the 
Secretary [of the VA] "shall accept" the veteran's evidence 
as "sufficient proof of service connection," even if no 
official record of such incurrence exists.

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

However, the Board finds that there is clear and convincing 
evidence of record which rebuts any presumption.  Assuming 
that the veteran did in fact self-treat himself for 
respiratory symptoms during combat, there are service medical 
records which argue against a finding that the respiratory 
symptoms were manifestations of asthma.  In fact, there 
appears to be competent evidence against such a finding in 
the form of a May 1969 service medical record which shows 
that asthma was not diagnosed despite the veteran's 
assertions to the examiner that he had difficulty with 
breathing since shortly after arriving in Viet Nam.  
Additionally, the fact that the veteran twice denied having 
or ever having had shortness of breath or asthma at the end 
of his active duty service and three years later when he 
completed Reports of Medical History in December 1969 and 
January 1973, coupled with the lack of any pertinent physical 
findings or diagnoses when in-service physical examinations 
of the veteran were conducted constitutes clear and 
convincing evidence that asthma was not manifested during 
service.  

There is also other competent evidence of record which is 
against a finding that the inservice symptoms reported by the 
veteran were manifestations of asthma.  At the time of an 
October 1997 VA examination, the examiner reported that he 
had examined the claims files and then opined that the 
veteran did not have clinically significant asthma.  He 
further opined that it was questionable whether whatever 
bronchospastic disease the veteran had at the time of the 
examination started in service.  The examiner noted that, by 
the veteran's own admission, one physician who saw him during 
service when he was breathless thought the veteran was having 
an anxiety reaction and on the reenlistment examination, the 
veteran denied having asthma.  The examiner also noted that 
an October 1989 record from an allergy clinic indicates the 
veteran reported onset of his allergic problems to 1973.  The 
impression from this VA examination was the mildest of asthma 
which may in fact be asthmatic bronchitis secondary to 
cigarette smoking.  The examiner who conducted a March 2003 
VA examination reported he had thoroughly reviewed the 
veteran's service medical records.  After review of these 
records and physical examination, the examiner provided an 
impression of bronchial asthma since 1972 by history.  The 
examiner opined that the service medical records did not 
present any firm evidence of asthma and were not supportive 
of a diagnosis of the disability as no abnormal chest 
examinations were noted and no doctor expressed an opinion in 
service noting the presence of bronchospams or asthma.  Based 
on the lack of in-service symptomalogy, the examiner found 
that it was not at least as likely as not that asthma had its 
onset in service nor was there any evidence of pre-existing 
asthma which was aggravated by the veteran's military 
service.  The claims file was returned to the same examiner 
in April 2004 and the examiner was informed of the veteran's 
allegations that the lack of evidence of asthma in the 
service medical records was because the veteran was self-
treating the disability which he was able to do based on his 
job as a medical corpsman.  Even after reviewing the 
veteran's affidavit of his alleged self-treatment the 
examiner opined, based on a review of all the evidence of 
record, that to assume the veteran had asthma in service 
would be entirely speculative as there was no objective 
evidence of the disability in the service medical records.  
The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation.  

The Board finds the preponderance of the evidence of record 
is against a finding that the veteran had a chronic 
respiratory disorder including asthma during his active duty 
service, and the preponderance of the evidence is also 
against a finding that the veteran's currently existing 
asthma is causally related to the inservice respiratory 
symptoms.  In making this determination, the Board 
acknowledges that it is not competent to render medical 
opinions.  The Board also acknowledges that the record does 
show that the veteran has had some medical training, and with 
that in mind he must be considered competent to some degree 
to address medical questions.  However, the Board finds that 
the veteran's credibility has been diminished to some degree 
by his express denials of asthma in the same service medical 
records where one can reasonably assume that they would be 
recorded.  This is not a case were service medical records 
are simply silent.  Rather, it appears that trained medical 
personnel did not report asthma during service and that the 
veteran in fact denied a history of asthma to those 
examiners.  The record also includes medical opinions 
contrary to the veteran's.  This is not a case were the 
positive evidence is in a state of equipoise with the 
negative evidence. 


ORDER

The appeal is denied.  



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


